DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because “module” [the 2nd term claimed] is inconsistent with claim 1, it seems this should be amended to --modular--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, 18, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, “wherein second awning” and “a first end of second awning” provides a lack of proper antecedent basis and/or is indefinite.  It seems this should be amended to add --the-- or --said--, for example --wherein the second awning-- or --a first end of the second awning--.

Regarding claim 9, in line 4, “a second fairing comprising a second fairing left and a second fairing right part spaced from the second fairing left part” is unclear since it appears that these are two separate fairing in light of the original drawings/disclosure.  Looking at fig. 2 for example, it doesn’t appear to be a fairing with two parts, but more so two fairings spaced from one another. This particularly creates confusion when later in the claim reciting “the first elongated main and the second elongated main are located between the first fairing and the second fairing”.  Please clarify.
Claims 16-21 are at least rejected for depending form a rejected claim such as claim 19 for example.
Regarding claim 24, the scope is indefinite since it is not closed by a period (.) at its end.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 8 and 18, “fellets” in the final line appears to be new matter.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, 16, 21-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Weddell (US 7344182); or, in the alternative, under 35 U.S.C. 103 as obvious over Weddell (US 7344182).
	Regarding claims 1 and 22, 
A modular awning system for a vehicle (as depicted in Fig. 2) comprising: a first fairing (at 92; see fig. 2) comprising a surface, two ends defining a width of the first fairing, and a center section located between the two ends (these claimed features can be seen in Fig. 2), wherein the first fairing has a length measured transversely to the width and wherein the width has a larger dimension than a dimension of the length (as depicted in Fig. 2); a second fairing (see marked up fig. 2 inserted below - also note that as an alternative interpretation, one of the 20’s could be considered a fairing) spaced from the first fairing, the second fairing having a top surface (as seen in said marked figure 2); a frame (including 36, 54, 50 but not limited thereto) having at least one crossbar (such as 54) disposed between the first fairing and the second fairing (at least 36 of the frame meets this limitation of ‘between’ as claimed); an awning having a cover fabric (such as 40) stowed-away inside a housing (formed by 24 and/or 20 for example) in a retracted position, said awning coupled to the frame and located between the first fairing and the second fairing such that the first fairing is located at a first end of the housing of the awning and the second fairing is located at a second end of the housing of the awning (as seen in fig.’s 1-4); and wherein the at least one crossbar of the frame is sizeable [capable of being sized] from a first size (as depicted in Fig. 1) to a second size (as depicted in Fig. 2), which is smaller than the first size, for use on a recreational vehicle (as seen in fig.’s 1 and 2), where the first fairing has a forward edge that is located lower, elevation-wise, than a rear edge, and wherein the forward edge is located further away from the at least one corssbar than the rear edge (the front bottom surface of 92 lower than the upper rear surface of 92 such that this limitation is met by Weddell when interpreted with the broadest reasonable interpretation as claimed).
As an alternative rejecting/interpretation, if it is found unreasonable to consider Weddell as having the second fairing, the examiner notes that providing a second fairing as claimed would have been a mere duplication of parts by providing a second fairing in addition to the already taught first fairing, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  If for some reasons Weddell is found not to have a second fairing, 
As a second alternative rejection/interpretation - for the same reasons provided above, the examiner notes that the rear side of the system could be provided with fairings such a 80 and 82 of the embodiment of fig. 1 since it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention in order to improve aesthetics of the rear side and/or reduce drag.
    PNG
    media_image1.png
    476
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    749
    531
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    645
    491
    media_image3.png
    Greyscale

Regarding claim 2, 
The module awning system for a vehicle of claim 1, wherein the awning is sizeable from an awning first size to an awning second size, which is smaller than the awning first size, for use on a recreational vehicle (as seen between fig.’s 1 and 2 for example).  
Regarding claims 3 and 23, 
The modular awning system for a vehicle according to claim 1, wherein the frame further comprising: a bracket spacer (20; see fig. 4); and an awning bracket secured to the awning (76; see fig. 4).  


The modular awning system for a vehicle according to claim 3, wherein the awning is directly mounted to the awning bracket (see fig. 4); -4-Appln No. 16/016,259 Amdt date April 12, 2021 Reply to OA of January 11, 2021 wherein the awning bracket is directly mounted to the bracket spacer (see fig. 4); and wherein the bracket spacer is directly mounted to the frame (see fig. 4; note that the frame can include 14).  
Regarding claim 5, 
The modular awning system for a vehicle according to claim 1, wherein the awning is a first awning, and further comprising a second awning attached to the frame (as depicted in Fig. 3; note that when interpreted with the broadest reasonable interpretation, a first element is "attached to" a second element by way of one or more elements in between and further note that 14 can be part of the frame), spaced from the first awning (as depicted in Fig. 3), and wherein second awning is located between the first fairing and the second fairing such that the first fairing is located at a first end of second awning and the second fairing is located at a second end of the second awning (as depicted in Fig.'s 1 and 2).  
Regarding claim 6, 
The modular awning system for a vehicle according to claim 1, wherein the frame comprises a first elongated main (36), a second elongated main (50), and the at least one crossbar is connected to the first elongated main and the second elongated main (as depicted in Fig. 3).  
Regarding claims 9 and 21, all of the elements have been discussed/explained with respect to claims 1-6 above.  Note however that the first and second mains are 
Regarding claims 16 and 25, the system has many crossbars 54 that can meet this limitation as claimed.
Regarding claim 26, 
The modular awning system for a vehicle according to claim 22, wherein the two main bars are both connected to the first fairing (as can be seen via fig.’s 1-3 for example, note that when interpreted with the broadest reasonable interpretation, a first element is "connected to" a second element by way of one or more elements in between).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 16-26 have been considered but are moot because the arguments do not apply to the current rejection, are not commensurate in scope with the rejection, and are not found persuasive.  See modified rejection above for details.
Allowable Subject Matter
Claims 7, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL P CAHN/          Primary Examiner, Art Unit 3634